Case: 18-30900      Document: 00514938847         Page: 1    Date Filed: 05/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-30900                              May 1, 2019
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

SHAMBRIA NECOLE SMITH,

              Plaintiff - Appellant

v.

KANSA TECHNOLOGY, L.L.C.,

              Defendant - Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-16597


Before JONES, HIGGINSON, and OLDHAM Circuit Judges.
PER CURIAM:*
       While working for the Hammond Daily Star Publishing Company, Inc.
(“Hammond Daily Star”), Appellant Shambria Smith was involved in a
machinery accident where she lost a portion of her left “pinky” finger. Smith
claims that she lost her finger while operating the Kansa 480 Newspaper
Inserter (“Kansa Inserter”). She sued both Hammond Daily Star and Kansa
Technology, LLC (“Kansa”), alleging—among other things—that the Kansa


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30900    Document: 00514938847     Page: 2   Date Filed: 05/01/2019



                                 No. 18-30900

Inserter was unreasonably dangerous due to a design defect and inadequate
warnings. The district court dismissed the claims against Hammond Daily
Star based on tort immunity under Louisiana’s Workers’ Compensation Act.
The claims against Kansa proceeded to a jury trial, which resulted in a verdict
for Kansa and a final judgment dismissing Smith’s claims.
      Thereafter, Smith filed a Motion for Leave to Interview Jurors, claiming
that juror interviews were needed to discover potential jury taint. Smith also
filed a Motion for Relief under Federal Rule of Civil Procedure 60(b),
challenging the jury verdict. The district court denied both motions. Smith
now appeals.
      This court reviews the denial of a Motion for Leave to Interview Jurors
and the denial of a Motion for Relief under Rule 60(b) for abuse of discretion.
See United States v. Booker, 334 F.3d 406, 416 (5th Cir. 2003) (Motion for Leave
to Interview Jurors); Flowers v. S. Reg’l Physician Servs., Inc., 286 F.3d 798,
800 (5th Cir. 2002) (Rule 60(b) Motion). Having carefully reviewed the briefing
and pertinent portions of the record, we conclude that the district court did not
abuse its discretion. Therefore, the district court’s orders denying Smith’s
Motion for Leave to Interview Jurors and Smith’s Rule 60(b) Motion are
AFFIRMED for essentially the same reasons articulated by that court.




                                       2